DETAILED ACTION
This office action is in response to the application filed on 09/16/2020.
Claims 1-24 are pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the number of shifts from non-zero to zero”. There is insufficient antecedent basis for this limitation in the claim. Claim 22 suffers from the same deficiency.
Claim 11 recites the limitation “the second string”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 18-19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury (U.S. Patent Application Publication 2013/0246739).
Regarding claim 1, Bradbury discloses an apparatus, comprising: a first register configured to store a source string, wherein the source string comprises at least one byte [paragraphs 0035, 0097-0102; a first vector register holds a first source operand of byte elements]; and an execution circuitry communicatively coupled to the first register and configured to: acquire the source string from the first register; and execute a comparison instruction to compare the at least one byte in the source string with an ending identifier to obtain a result value corresponding to the source string, wherein the comparison instruction is executed on each of the at least one byte in the source string and the result value includes location information of one or more ending identifiers in the source string [paragraphs 0097-0102, 0117; an instruction compares each element in the source operand to a null (i.e. end) character and outputs a value indicative of the location of a match].
Regarding claim 2, Bradbury discloses the apparatus according to claim 1, further comprising: a decoding circuitry configured to receive and decode the comparison instruction, wherein the execution circuitry is communicatively coupled to the decoding circuitry and is further configured to receive the decoded comparison instruction from the decoding circuitry [paragraph 0178; the instruction is decoded].
Regarding claim 5, Bradbury discloses the apparatus according to claim 1, wherein a numerical value of the ending identifier is any one of OOH and OFFH [paragraphs 0097-0102, 0117; the end character may be a null/zero character].
Regarding claims 18-19 and 24, Bradbury discloses the apparatus according to claim 1, wherein the comparison instruction is an assembly code instruction in an extended instruction set .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-12, 14-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury in view of Gove (U.S. Patent 9,009,447). Claims 8-10 and 15-17 are rejected further in view of Official Notice.
Regarding claim 3, Bradbury discloses the apparatus according to claim 1, further comprising: a second register configured to store the result value [paragraph 0117; the index result of the instruction is written to a variable], wherein: the comparison instruction indicates the first register as a first operand of the comparison instruction, and the second register as a second operand of the comparison instruction [paragraphs 0097-0102, 0117; the instruction 
Regarding claim 4, Bradbury in view of Gove discloses the apparatus according to claim 1, further comprising: a zero flag register configured to indicate the result value, wherein: the comparison instruction indicates the first register as a first operand of the comparison instruction, the first register is configured to store content or address information of the source string, and the execution circuitry is further configured to modify and set a flag bit of the zero flag register according to the result value [Bradbury, paragraphs 0073, 0237-0242; a condition code is set based on the result; Gove, col. 6, lines 4-17; a condition code is set based on the result].
Regarding claims 6 and 20, Bradbury in view of Gove discloses the apparatus according to claim 3, wherein the execution circuitry is further configured to execute the comparison instruction that comprises: at a byte position of the source string where the ending identifier is represented, setting of a corresponding byte of the result value to a first numerical value [Bradbury, paragraph 0109; Gove, col. 4, lines 33-48; a first value is placed in locations representing a match]; at a byte position of the source string where a non-ending identifier is 
Regarding claim 7, Bradbury in view of Gove discloses the apparatus according to claim 6, wherein the first numerical value is any one of OFFH, 01H, and 080H, and the second numerical value is any one of OOH and 01OH [Gove, col. 4, lines 33-48; a 0 is placed in elements that are not null, while a 1 is placed in elements that are null].
Regarding claim 8, Bradbury in view of Gove does not explicitly disclose that the first numerical value is 0FFh. However, the examiner takes official notice that the use of 0FFh to differentiate from 00h in computer systems was notoriously well known in the art at the time of the invention (as evidenced by applicant’s own disclosure of prior art). There are design considerations to using either 01h or 0FFh and such considerations were also well understood at the time of the invention. Therefore, the use of 0FFh does not represent an inventive difference over the teachings of the prior art, as such operation would have been obvious in the system of Bradbury in view of Gove.
Regarding claims 9 and 21, Bradbury in view of Gove discloses the apparatus according to claim 8, wherein: the result value has the same byte length as that of the source string; and the execution circuitry is further configured to execute the comparison instruction that further comprises setting of all bits at the byte position corresponding to the ending identifier to 1, and setting of all bits at the byte position corresponding to the non-ending identifier to 0 [Gove, col. 4, lines 33-48; a 0 is placed in elements that are not null, while a 1 is placed in elements that are null].
Regarding claims 10 and 22, Bradbury in view of Gove does not explicitly disclose shifting the result. However, Bradbury does disclose [paragraph 0201] the ability to perform a shift operation and the examiner takes official notice that the practice of shifting a result was notoriously well known in the field of vector processing at the time of the invention. Such shifting allows for easier use of the data by other operations and would therefore have been obvious in the system of Bradbury in view of Gove.
Regarding claim 11, Bradbury in view of Gove discloses the apparatus according to claim 1, wherein the execution circuitry is configured to perform a string comparison operation, comprising: loading of contents from the first string and the second string according to a register bit width [Bradbury, paragraphs 0098-0102, 0118-0119; Gove, col. 4, lines 33-48; the instruction loads operands to be operated on]; executing of a byte comparison instruction to generate a corresponding first result value using the content of the first string as the source string and determine whether the content of the first string includes the ending identifier according to the first result value [Bradbury, paragraphs 0098-0102, 0118-0119; Gove, col. 4, lines 33-48; a result indicates whether a match occurs]; and in response to a determination that the content of the first string does not include the ending identifier, performance of a size comparison on the content of the first string and the content of the second string [Bradbury, paragraphs 0098-0102, 0118-0119; Gove, col. 4, lines 33-67; a comparison of elements within the operands occurs].
Regarding claim 12, Bradbury in view of Gove discloses the apparatus according to claim 11, wherein the execution circuitry is further configured to repeat the operations of the loading, the executing of the byte comparison instruction and performance of the size comparison to process the entire content of the first string according to the register bit width [Gove, col. 11, lines 59-61; the process of executing the instruction is repeated on an entire string].
Regarding claim 14, Bradbury in view of Gove discloses the apparatus according to claim 11, wherein the execution circuitry is configured to perform the string comparison operation that further comprises: performance of a comparison between the content of the first string and the content of the second string [Bradbury, paragraphs 0098-0102, 0118-0119; Gove, col. 4, lines 33-67; a comparison of elements within the operands occurs]; and in response to a determination that the content of the first string does not include the ending identifier and a comparison indicating that the content of the first string and the content of the second string not being equal, performance of the size comparison on the content of the first string and the content of the second string [Bradbury, paragraphs 0098-0102, 0118-0119; Gove, col. 4, lines 33-67; a comparison of elements within the operands occurs].
Regarding claim 15, Bradbury in view of Gove does not explicitly disclose using an XOR operation to compare the two values. However, Bradbury does disclose [paragraph 0201] an ALU capable of performing an XOR operation and the examiner takes official notice that the use of an XOR operation to compare two values was notoriously well known at the time of the invention. Such operation is a simple and cost-effective method for comparing two values and would therefore have been obvious in the system of Bradbury in view of Gove.
Regarding claim 16, Bradbury in view of Gove discloses the apparatus according to claim 15, wherein the non-zero first result value indicates that the content of the first string includes the ending identifier, and the non-zero second result value indicates that the content of the first string and the content of the second string are unequal [Bradbury, paragraphs 0117-0119].
Regarding claim 17, Bradbury in view of Gove does not explicitly disclose performing an OR operation on the two output values. However, Bradbury does disclose [paragraph 0201] an ALU capable of performing an OR operation and the examiner takes official notice that the use .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bradbury in view of Official Notice.
Regarding claim 23, Bradbury does not explicitly disclose an enable flag that indicates whether the instruction is allowed to execute. However, the examiner takes official notice that such privilege mechanisms were notoriously well known at the time of the invention. Such methods have numerous advantages (security, code obfuscation, multi-threading capabilities) and their use in the system of Bradbury would therefore have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COREY S FAHERTY/Primary Examiner, Art Unit 2183